Title: Thomas Jefferson to Thomas C. Flournoy, 24 January 1819
From: Jefferson, Thomas
To: Flournoy, Thomas C.


          
            Sir
            Monticello
Jan. 24. 19.
          
          Altho’ age, and the state of rest so grateful to it have obliged me to retire from the business of letter-writing, I feel myself bound by the kind expressions in your letter of the 4th inst. to acknolege it’s reciept, and to return you my thanks for this proof of your good will. the preference you express for a military vocation, over the labors of the law, may, by the circumstances of war, become valuable to our country. but every good citizen will deprecate the occurrence of these circumstances, and this employment of your services. I have lived to see my country labor thro’ three wars, all of them finally succesful. yet I can pronounce from experience that one is enough for the life of one man.   I participate with particular pleasure in the praises you so justly bestow on our brave, honest, and patriotic Colo R. M. Johnson, whom no man living holds in higher estimation than my self. and the recollection your letter calls up of my late friend the Attorney Genl Breckenridge, by the mention of his daughter, renews feelings of esteem & respect which I am happy to offer at the feet of mrs Porter, with the assurance of my continued attachment to his family.   the indisposition I lately experienced, in which you are so good as to have felt an interest, has entirely ceased; but has not left me in the same confidence of continuing & firm health as heretofore.   but in sickness or health I tender you the assurance of my esteem and respect.
          Th: Jefferson
        